DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
	The applicant argues that previously cited reference failed to disclose the currently amended claim feature of “the selection being based on a number of other communication apparatuses using each of the more than one WUR channels”.
	However, previously cited reference, Lou, discloses the selection of WUR channels based on “user density on each WUR channel 601-604”.  User density of a channel is a value based on the number of users, which in the case of wireless communications are user apparatuses, that occupies the channel.  Therefore, it would .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0404589) in view of Lou (US 2020/0178171).
	Wang discloses the following features.
	Regarding claim 1, a communication apparatus (see STA 102a in Fig. 1C, which is also a WTRU as recited in paragraph [0037] and see WTRU in Fig. 1B and throughout the reference), comprising: one or more memories having instructions stored therein; and one or more processors that, upon execution of the instructions (see processor 118 and memory 130 and 132 in Fig. 1B), are configured to: receive a radio frame complying with an IEEE 802.11 series standard (see “IEEE 802.11” recited in paragraph [0045]); acquire information of a WUR Discovery element included in the received frame (see “A STA may have pre-acquired knowledge of a WUR channel or a 
Regarding claim 6, wherein the predetermine selection criterion is a criterion that is for selecting a WUR channel used by another communication apparatus having the same short-SSID as a short-SSID of the communication device (see “if the wake-up method to be used indicates a WUR discovery frame, the WUR transceiver of the STA may monitor one or more WUR discovery channel(s) for one or more suitable BSS/SS/ESS/HESS/AP IDs. The STA may discover a suitable compressed BSSID, SSID, or any other type of ID, where such information may be included in the WUR mode setup frame or roaming request/response frame exchange with a previously associated AP or be configured through firmware or software” recited in paragraph [0244], wherein a compressed SSID is considered a short-SSID and wherein the WUR discovery frame including the compressed SSID is considered to be transmitted by a communication apparatus having the compressed SSID previously used by the STA is considered to be a compressed SSID of the STA). 
	Regarding claim 7, wherein the predetermined selection criterion is a criterion that is for selecting a WUR channel used by another communication apparatus having a BSSID (see “if the wake-up method to be used indicates a WUR discovery frame, the WUR transceiver of the STA may monitor one or more WUR discovery channel(s) for one or more suitable BSS/SS/ESS/HESS/AP IDs” recited in paragraph [0244], wherein the WUR discovery frame including the BSSID must be transmitted by another communication apparatus using the BSSID).
	Regarding claim 11, a control method of a communication apparatus (see STA 102a in Fig. 1C, which is also a WTRU as recited in paragraph [0037] and see WTRU in Fig. 1B and throughout the reference), comprising: receiving a radio frame complying with an IEEE 802.11 series standard (see “IEEE 802.11” recited in paragraph [0045]); acquiring information of a WUR Discovery element included in the received frame (see “A STA may have pre-acquired knowledge of a WUR channel or a WUR discovery channel of potential future APs or BSSs. Such knowledge may be acquired through an AP that the STA has previously been or is currently associated with, through a reduced neighbor report element for example, or other type of frames such as management or 
	Regarding claim 12, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus (see STA 102a in Fig. 1C, which is also a WTRU as recited in paragraph [0037] and see WTRU in Fig. 1B and throughout the reference), the method comprising: receiving a radio frame complying with an IEEE 802.11 series standard (see “IEEE 802.11” recited in paragraph [0045]); acquiring information of a WUR Discovery element included in the received frame (see “A STA may have pre-acquired knowledge of a WUR channel or a WUR discovery channel of potential future APs or BSSs. Such knowledge may be acquired through an AP that the STA has previously 
	Wang does not disclose the following features: regarding claims 1, 11 and 12, wherein the selection being based on a number of other communication apparatus using each of the more than one WUR channels.
	Lou discloses the following features.
	Regarding claims 1, 11 and 12, wherein the selection being based on a number of other communication apparatus using each of the more than one WUR channels (see “In another example, the WUR channel hopping pattern may go through a selected subset of the WUR channels 601-604. For example, the hopping pattern may be [601, user density on each WUR channel 601-604” recited in paragraph [0102]; wherein Wang, as shown above teaches similar WUR channel hopping in paragraph [0137], wherein the STA tries to detect the WUR discovery frames by switching through the different sub-channels in the WUR channel or WUR discovery channel, wherein Lou discloses the selection of channels and the use of hopping patterns based on the WUR channel quality and user density).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang using features, as taught by Lou, in order to ensure reliable transmission of the WUR frames (see paragraph [0102] and [0136] of Lou).
	
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Lou as applied to claim 1 above, and further in view of Li (US 2019/0223101).
	Wang and Lou disclose the features as shown above.
	Wang also discloses the following features.
	Regarding claim 9, the communication apparatus supports a 5-GHz band (see “5GHz band” recited in paragraph [0098]).
	Wang does not explicitly disclose the following features: regarding claim 8, a determination unit configured to determine, based on information included in the WUR Discovery frame received in the WUR channel, whether reception of the WUR 
	Li discloses the following features.
	Regarding claim 8, a determination unit configured to determine, based on information included in the WUR Discovery frame received in the WUR channel, whether reception of the WUR Discovery frame is valid (see “the WUR may receive a WUR discovery frame (operation 910) associated with the electronic device, where the WUR discovery frame includes a compressed or a partial identifier associated with the electronic device or a WLAN that includes the electronic device. For example, the compressed or partial identifier may be included in a payload field in the WUR discovery frame. Note that the identifier may be or may include a compressed or partial SSID” recited in paragraph [0121], wherein the electronic device analyze that received WUR discovery frame and check the compressed SSID associated with the electronic device).	
Regarding claim 9, if the information included in the WUR Discovery frame received in the WUR channel represents an operating channel of PCR (see “PCR” recited in paragraph [0004]) of 5GHz, the determination unit determines that the reception of the WUR Discovery frame is valid (see “the WUR discovery frame may be 
	Regarding claim 10, wherein if the information included in the WUR Discovery frame received in the WUR channel represents a Compressed SSID, and the Compressed SSID matches an SSID of the communication apparatus, the determination unit determines that the reception of the WUR Discovery frame is valid (see “the WUR may receive a WUR discovery frame (operation 910) associated with the electronic device, where the WUR discovery frame includes a compressed or a partial identifier associated with the electronic device or a WLAN that includes the electronic device. For example, the compressed or partial identifier may be included in a payload field in the WUR discovery frame. Note that the identifier may be or may include a compressed or partial SSID” recited in paragraph [0121], wherein the electronic device analyze that received WUR discovery frame and check the compressed SSID associated with the electronic device).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang and Lou using features, as taught by Li, in order to receive the WUR discovery frame that identifies a WLAN that .
	
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features presented, as a whole, in claims 2-5 and 13-15.  Closest found references include the above cited references, Huang (US 2019/0174413, previously cited), Wang and Li.  Huang discloses the that WUR Discovery frames are transmitted periodically, but does not disclose deciding the WUR channel based on the interval (or periodicity) of WUR Discovery frame transmission as required in claims 2-4 and 13-15.  Huang, Wang and Li also fails to disclose that “the decision unit decides, as the WUR channel, a channel to be used by the largest number of other communication apparatuses” as required in claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473